DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Furthermore, applicant is claiming 371 priority to PCT/EP2018/077219 filed October 5, 2018, and is also claiming foreign priority pursuant to 35 USC 119(a-d) to German document 102017123301.6 filed October 06, 2017. Applicant has complied with the provisions of the MPEP concerning the 371 priority. It is noted that the foreign priority is not in English and while applicant has filed a translation of the foreign priority, the translation is not a certified translation (that is fully enabling as to the claims) as required the MPEP. Therefore, for the purposes of applying prior art, applicant is only entitled to the benefit of the October 5, 2018 PCT filing date. 
Information Disclosure Statement
	With respect to the IDS statement submitted April 4, 2020, it is noted that Non-Patent Literature document “3” is solely in German and therefore has been considered only to the extent it could be understood.  
Specification
	The substitute specification submitted April 6, 2020 has been entered. However, the specification does not include page numbers for each page as required by the MPEP. (See 37 CFR 1.52). It is suggested that applicant submit a second substitute specification including page numbers (clean and marked up copies). The changes set forth in the prior substitute specification have already been entered. 
Claim Rejections - 35 USC § 112
Claims 4-9 and 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, these claims do not claim all of the limitations of the independent claim from which they depend. The independent claim is claiming a system in which a device for generating optical structures is merely one component of the device. In claims 4-9 and 11-12, applicant is just claiming the device for generating optical test structures. As written the claims fail to include all of the limitations of the independent claim 1 from which they ultimately depend. For purposes of examination, instead of the claimed “Device for generating optical test structures…” the assumed meaning is “The system for determining characteristic values of an ametropia of a test person…”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4 and 11 are further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, with the assumed meaning of the preamble of claims 4 and 11 as set forth above, the independent claim has already claimed all of the limitations of these claims and therefore they fail to further limit the subject matter of the claim upon which they depend. Applicant may cancel the 
Claims 1, 4, 6, 10 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 4, 6, 10, the claimed “speckle pattern(s)” as read in light of the specification is vague and indefinite. A speckle pattern is a known term of art to describe “a random granular pattern which is observed when a highly coherent light beam is diffusely reflected at a surface”. However, in the third page of the specification, lines 21-25 applicant states “”speckle” phenomena (virtual light structures)” i.e. a broader meaning of “speckle”. It is therefore not clear if applicant is using the term “speckle pattern” in its traditional meaning of “a random granular pattern which is observed when a highly coherent light beam is diffusely reflected at a surface” (the assumed meaning for purposes of examination) of if applicant is using the term speckle pattern to more broadly mean “a pattern formed by virtual light structures”. As such the claim is vague and indefinite. It is suggested that on the third page of the specification applicant delete the stated “(virtual light structures)” and instead state to the effect that  “the term “speckle pattern” is being used in its well-known sense of being a random granular pattern which is observed when a highly coherent light beam is diffusely reflected at a surface” to provide clarity.  
a first device for generating optical test structures; and a second device for observing the test structures by the test person, wherein the second device also comprises a correction unit…”. 
Duplicate Claims
With respect to claim 5, based on the assumed meaning of the 112 first paragraph rejection above, applicant is advised that should claim 2 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittenberg patent number 3,792,918.
	With respect to claim 1, Wittenberg discloses the limitations therein including the following: a system for determining characteristic values of an ametropia (column 1, line 5 to column 2, line 14, column 3, line 56 to column 4, line 33 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. Wittenberg further discloses a first device for generating optical test structures (column 3, line 17 to column 4, line 16, the disclosed laser, mirrors, beam-splitter and rotatable drum disclosed as generating the test structures); a second device for observing the test structures (column 3, line 56 to column 4, line 16 disclosing the test subject viewing the test structures through the optical device including through lens 26); the second device further comprising a correction unit to correct the possible ametropia phenomena of the test person (column 3, line 17 to column 4, line 33 disclosing movable lenses to change and correct the optical power); the optical test structures comprising at least two simultaneously shown moving speckle patterns (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33, and column 4, lines 59-65). Specifically, Wittenberg discloses the device generating a moving speckle pattern (column 1, line 8 
With respect to claim 2, Wittenberg further discloses the device for generating test structures as a projection device to project coherent light onto a screen surface (column 2, lines 58-68). 
With respect to claim 3, Wittenberg discloses using displaceable lenses as the correction unit to change the refractive power (column 4, lines 17-34 and these can be considered as a “set of different correction lenses”). 
With respect to claim 4, Wittenberg discloses the test structures comprise two simultaneously shown and moving speckle patterns with different wavelengths (see rejection of claim 1 above). 
With respect to claim 5, Wittenberg further discloses the projecting of coherent light (abstract, column 4, lines 59-65) with at least two different wavelengths onto the screen (see rejection of claim 1 above). 
With respect to claim 6, Wittenberg further discloses the movement of the speckle pattern by a relative motion of the screen and the light beams (column 3, line 17 to column 4, line 33). 

	With respect to claim 8, Wittenberg further discloses an element providing the screen surface (column 2, lines 58-68 and the screen will inherently be formed of “an element”). 
	With respect to claim 10, Wittenberg discloses a method for determining characteristic values of an ametropia (column 1, line 5 to column 2, line 14, column 3, line 56 to column 4, line 33 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. Wittenberg further discloses generating optical test structures (column 3, line 17 to column 4, line 16, the disclosed laser, mirrors, beam-splitter and rotatable drum disclosed as generating the test structures); the optical test structures comprising at least two simultaneously shown moving speckle patterns (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33, and column 4, lines 59-65). Specifically, Wittenberg discloses the device generating a moving speckle pattern (column 1, line 8 to column 2, line 37, column 3, line 17 to column 4, line 33) and further discloses that the device can use two separate lasers of differing wavelengths to simultaneously generate the patterns (column 4, lines 59-65). Using two separate lasers of different wavelengths being simultaneously used as disclosed will inherently simultaneously generate two different speckle patterns in the same manner that applicant is using two different lasers of differing wavelengths to 
	With respect to claim 11, Wittenberg further discloses the device as part of a system (see rejection of claim 1 above). 
Claim(s) 1, 3-4, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copeland publication number 2004/0046935.
	With respect to claim 1, Copeland discloses the limitations therein including the following: a system for determining characteristic values of an ametropia (paragraphs 0088-0089 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. Copeland further discloses a first device for generating optical test structures (abstract, paragraphs 0027, 0071-0073, the laser(s) and the rotating speckle wheel that generates the speckle pattern as the “first device”); a second device for observing the test structures (paragraphs 0088-0089); the second device further comprising a correction unit to correct the possible ametropia phenomena of the test person (paragraphs 0088-0089, turning a knob until the speckle wheel is stationary as the correction unit); the optical test structures comprising at least two simultaneously shown moving speckle patterns of different wavelengths (paragraphs 0073, the disclosed red moving speckle pattern as the first speckle pattern and the disclosed 
With respect to claim 3, Copeland discloses using a set of different correction lenses to correct the ametropia (paragraph 0076 disclosing using an astigmatism correcting lens chosen from a set). 
With respect to claim 4, Copeland discloses the test structures comprise two simultaneously shown and moving speckle patterns with different wavelengths (see rejection of claim 1 above). 
	 With respect to claim 10, Copeland discloses a method for determining characteristic values of an ametropia (paragraphs 0088-0089 i.e. determining the cylinder axis and/or the amount of astigmatism and/or the required spherical correction of the test subject). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. Copeland further discloses generating optical test structures (abstract, paragraphs 0027, 0071-0073, the laser(s) and the rotating speckle wheel that generates the speckle pattern as the “first device”); the optical test structures comprising at least two simultaneously shown moving speckle patterns (paragraphs 0073, the disclosed red moving speckle pattern as the first speckle pattern and the disclosed white fogged pulsing cross-hair pattern as the second speckle pattern and/or claim 15 disclosing a first speckle pattern at a first wavelength and a simultaneous second speckle pattern at a second wavelength);  observing the test structures (paragraphs 0088-0089); correcting the ametropia of the 
	With respect to claim 11, Copeland further discloses the device as part of a system (see rejection of claim 1 above). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 205 661 A (GB’661).
	With respect to claim 1, GB’661 discloses the limitations therein including the following: a system for determining characteristic values of an ametropia (abstract, page 1 i.e. detecting the extent of myopia i.e. “determining characteristic values of ametropia”). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. GB’661 further discloses a first device for generating optical test structures (abstract page 1, page 8, i.e. a plurality of 
With respect to claim 1, GB’661 discloses that a plurality of lasers can be used to generate the patterns (page 3) but does not specifically disclose the first speckle pattern and the calibration speckle pattern having different wavelengths. However, the plurality of lasers will either produce the moveable speckle pattern and the second moveable calibration speckle pattern to either have the same colors i.e. the same wavelengths or different colors i.e. different wavelengths. As such, there are only two possible solutions. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to have the first and second patterns being formed of differing wavelengths since GB’661 discloses that a plurality of lasers 
With respect to claim 2, GB’661 further discloses the device for generating test structures as a projection device to project coherent light onto a screen surface (pages 1-2 and 8). 
With respect to claim 4, GB’661 further discloses and makes obvious the test structures comprise two simultaneously shown and moving speckle patterns with different wavelengths (see rejection of claim 1 above). 
With respect to claim 5, GB’661 further discloses and makes obvious the projecting of coherent light (page 3 i.e. the plurality of lasers) with at least two different wavelengths onto the screen (see rejection of claim 1 above). 
With respect to claim 6, GB’661 further discloses the movement of the speckle pattern by a relative motion of the screen and the light beams (pages 2-3 the disclosed moveable screen). 
	With respect to claim 7, GB’661 further discloses at least one deflection unit for moving the light beams (pages 2-3 or 8 i.e. either the disclosed mirror or moveable screen as the “deflection member”). 

	With respect to claim 9, GB’661 discloses the moving of the element providing the screen surface (pages 2-3). 
	With respect to claim 10, GB’661 discloses a method for determining characteristic values of an ametropia (abstract, page 1 i.e. detecting the extent of myopia i.e. “determining characteristic values of ametropia”). Furthermore, the claimed “determining characteristic values” is set forth in the preamble and need not be given patentable weight. GB’661 further discloses generating optical test structures (abstract page 1, page 8, i.e. a plurality of lasers and mirrors generating a first moveable speckle pattern and a second moveable calibration spectacle pattern); the optical test structures comprising at least two simultaneously shown moving speckle patterns (abstract page 1, page 8, i.e. a plurality of lasers, mirrors, and moving screen generating a first moveable speckle pattern and a second moveable calibration spectacle pattern disclosed as being formed in a smaller area of the screen and therefore disclosing both being simultaneously being formed on the screen); observing the test structures (pages 1 and 8, the screen upon which the test structures are observed by the test subject); correcting the ametropia of the subject by means of a correction unit (page 8 disclosing that the speed of the calibration speckle portion on the screen can be adjusted to facilitate the prescribing of suitable correction lenses). With respect to claim 1, the claimed two moving speckle patterns “of different wavelengths” would be obvious to one 
	With respect to claim 11, GB’661 further discloses the device as part of a system (see rejection of claim 1 above). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg. 
With respect to claim 3, Wittenberg discloses using displaceable lenses as the correction unit to change the refractive power (column 4, lines 17-34) and these can be considered as a “set of different correction lenses” as per the rejection above. Regardless, Wittenberg teaches that sets of differing lenses of differing optical powers can be used as a correction unit to change the refractive power (column 1, lines 45-59). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the correction unit of Wittenberg as being a set of lenses to provide the required optical correction since Wittenberg discloses using displaceable lenses as the correction unit to change the refractive power but discloses and teaches that sets of differing lenses of differing optical powers can be used as a correction unit for the purpose of providing the means to change the refractive power to thereby provide the required optical correction of the test subject. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg in view of Mohon patent number 3,724,933. 
With respect to claim 9, Wittenberg discloses the relative motion for producing the speckle pattern as being formed by moving mirrors relative to the screen (column 3, line 17 to column 4, line 33) and not by moving of the screen itself. Mohon teaches that 
Prior Art Citations
	Durr et al publication number 2021/0267451, Ross-Messemer publication number 2007/0035697, Maddalena publication number 2004/0105073, and GB 2242284A are being cited herein to show systems and methods having some similar structure to that of the claimed invention. 
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections as set forth above).
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 26, 2022